DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021, 10/26/2021, 08/07/2020. 05/28/2020, 01/22/2020, 10/08/2019 and 04/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of missing a transitional phrase between preamble and body of the claim.  “configure to” is not an appropriate transitional word. Appropriate correction is required.

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Each of the following Claim limitations:
Claim 16: “homomorphic encryption device configured to…”;
Claim 18: “the homomorphic encryption device is configured to…”;
Claim 19: “the homomorphic encryption device is configured to…”;
Claim 20: “the homomorphic encryption device is configured to…”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “device” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 and 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. The specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2 and 4, the term "the patterns of activity” has insufficient antecedent basis.
Regarding claims 6,13 and 19, the term “the inputting of the plaintext” has insufficient antecedent basis.
Regarding claims 9 and 16, the term "the input of the secure data” has insufficient antecedent basis.
Dependent claims 7, 10-15 and 17-20 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Further, claims 16 and 18-20 are interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claims 16 and 18-20 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  
Dependent claims 17-20 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding to Claim 1:
First, Claim 1 is directed to a method. Therefore, the claimed invention falls into one of the four statutory categories.
Second, claim 1 is analyzed for its underlying inventive concept:
Step 2A Prong One: 
The limitation of “storing binary data, wherein each digit in the binary data represents whether activity in a recurrent artificial neural network comports with a respective pattern, wherein the activity is responsive to an input of secure data; and statistically analyzing the binary data to draw conclusions about the secure data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by human mind but for the recitation of generic computer components. For example, “storing binary data and statistically analyzing the binary data” in the context of this claim encompasses the user manually processing binary data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, additional elements “wherein each digit in the binary data represents whether activity in a recurrent artificial neural network comports with a respective pattern, wherein the activity is responsive to an input of secure data” merely describe the binary data and activity.  Accordingly, claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Third, Step 2B: claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “hardware, in software, or in a combination thereof“ amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim 1 is not patent eligible.

Regarding dependent claim 2: the rejection of claim 1 is incorporated and further
In step 2A prone 1 it recites the patterns of activity in the recurrent artificial neural network comprise simplex patterns of activity in the network. Pattern of activity is a math concept and accordingly, the claim recites a combination of mental steps and mathematical concepts and thus, is an abstract idea.
In step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of a recurrent artificial neural network while a recurrent artificial neural network is a technological field, the claim as it is recited does not amount to an improvement in artificial neural network technology. See MPEP 2106.05(a). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the claim does not include additional elements that are sufficient to amount t significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the artificial neural network amounts to insignificant extra solution activity. See MPEP 2106.05(g). And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above. 

Regarding dependent claim 3: the rejection of claims 1 and 2 is incorporated and further

In step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim doesn’t recite any additional element. See MPEP 2106.05(a). Accordingly, claim 3 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional element amounts to insignificant extra solution activity. See MPEP 2106.05(g). And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claims 1 and 2 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (Pub. No. : US 2019/0312898, hereinafter Verma) in view of Rhodes (Pub. No.: US 2009/0012581).
Regarding claim 1: Verma discloses A homomorphic encryption method implemented in hardware, in software, or in a combination thereof, the method comprising:
storing binary data, wherein each digit in the binary data represents whether activity in a recurrent artificial neural network comports with a respective pattern, wherein the activity is responsive to an input of secure data (Verma - [0051]: The device uses the sensor data and a graph that represents a topology of the nodes in the network as input to a graph convolutional neural network. The device provides an output of the graph convolutional neural network as input to a convolutional long short-term memory recurrent neural network. [0069]: detect an anomaly by checking the reconstruction error of the GCRNN against a defined threshold for a given input xt. For example, such an error can be computed from {circumflex over (x)}t, the output of the ConvLSTM model. [0044]: a learning machine may construct a model of normal network behavior, to detect data points that deviate from this model. See also [0063] ); 
However Verma doesn’t explicitly teach, but Rhodes discloses: statistically analyzing the binary data to draw conclusions about the secure data (Rhodes - [0098]: For each known recoded pattern, the decoder then calculates a likelihood that the known pattern corresponds to the accessed pattern).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verma with Rhodes so that the pattern is statistically analyzed. The modification would have allowed the system to identifies if accessed pattern is corresponding to the known pattern (Rhodes - [0099]). 
Regarding claim 2: Verma as modified discloses wherein the patterns of activity in the recurrent artificial neural network comprise simplex patterns of activity in the network (Verma - [0046]: replicate an input in an unsupervised manner by projecting the data into a smaller space (e.g., compressing the space, thus performing some dimensionality reduction) and then reconstructing the original input, with the objective of keeping the “normal” pattern in the low dimensional space).
Regarding claim 3: Verma as modified discloses wherein the simplex patterns enclose cavities (Verma - [0047]: The patterns of these connections can then be analyzed for purposes of anomaly detection. For example, in the social networking context, it may be considered anomalous for the connections of a particular profile not to share connections, as well).
Regarding claim 4: Verma as modified discloses further comprising identifying the patterns of activity in the recurrent artificial neural network (Verma - [0036]: perform anomaly detection functions as part of an anomaly detection infrastructure within the network. In general, anomaly detection attempts to identify patterns that do not conform to an expected behavior).
Regarding claim 5: Verma as modified discloses wherein identifying the patterns of activity comprises:
determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input (Verma - [0054]: time series 304 a can be used to define an upper bound threshold for x1(t) that, if crossed, may denote the presence of an anomaly in the computer network); and
identifying the patterns based on the timing of the activity that has the distinguishable complexity (Verma - [0072]: the sensor data from time t can be represented as a d×n matrix, where d is the number of sensors and n is the number of nodes/devices in the computer network). 
Regarding claim 6: Verma as modified discloses wherein the method further comprises:
receiving data characterizing tailoring a characteristic of inputting of the secure data into the network (Verma - [0042]: use of an underlying model M, whose parameters are optimized for minimizing the cost function associated to M, given the input data); and
tailoring the inputting of the plaintext into the network in accordance with the data (Rhodes - [0106]: the sensory event input control 410 enables a user to specify a file that includes representations of input sensory events).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verma with Rhodes so that a file with the input data/events (plaintext) is inputted by user to the network. The modification would have allowed the system to enable a user to specify a file corresponding to input data.
Regarding claim 8: Verma as modified discloses wherein the method further comprises:
tailoring the response of the network to the input of the secure data by changing one or more properties of a node or a link within the network (Verma - [0037]: Machine learning processes may detect these types of anomalies using advanced approaches capable of modeling subtle changes or correlation between changes).

Regarding claim 9: Verma discloses A homomorphic encryption method implemented in hardware, in software, or in a combination thereof, the method comprising:
Verma - [0051]: The device provides an output of the graph convolutional neural network as input to a convolutional long short-term memory recurrent neural network);
identifying patterns of activity in the recurrent artificial neural network that are responsive to the input of the secure data (Verma - [0044]: a learning machine may construct a model of normal network behavior, to detect data points that deviate from this model);
storing second data representing whether the identified patterns of activity comports with topological patterns (Verma - [0051]: The device uses the sensor data and a graph that represents a topology of the nodes in the network as input to a graph convolutional neural network. The device provides an output of the graph convolutional neural network as input to a convolutional long short-term memory recurrent neural network. The device detects an anomaly in the computer network by comparing a reconstruction error associated with an output of the convolutional long short-term memory recurrent neural network to a defined threshold) and
However Verma doesn’t explicitly teach, but Rhodes discloses: statistically analyzing the binary data to draw conclusions about the first data (Rhodes - [0098]: For each known recoded pattern, the decoder then calculates a likelihood that the known pattern corresponds to the accessed pattern).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Verma with Rhodes so that the pattern is statistically analyzed. The modification would have allowed the system to identifies the accessed pattern is corresponding to the known pattern (Rhodes - [0099]). 
Regarding claims 10-13 and 15: Claims are do not teach or further define over the limitations recited in claims 2-3, 5-6 and 8. Therefore, claims 10-13 and 15 are also rejected for similar reasons set forth in claims 2-3, 5-6 and 8. 
Regarding claims 16-20: Claims are directed to a device claims and do not teach or further define over the limitations recited in claims 9-13 and 15. Therefore, claims 16-20 are also rejected for similar reasons set forth in claims 9-13 and 15. 

Allowable Subject Matter


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tscherepanow et al. (Patent No.: US 10,922,510) - Method, automation system and computer system for detecting optical codes
Abadi et al. (Pub. No.: US  2019/0171929) - Encoding and reconstructing inputs using neural networks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437